FOR IMMEDIATE RELEASE Contact:Maurice H. Sullivan, Jr. (617) 254-0707 PEOPLES FEDERAL BANCSHARES, INC. ANNOUNCES FOURTH QUARTER AND FISCAL YEAR END RESULTS Brighton, Massachusetts, November 19, 2010:Peoples Federal Bancshares, Inc. (the “Company”), (Nasdaq: PEOP), the holding company for Peoples Federal Savings Bank (the “Bank”), a federally chartered savings bank headquartered in Brighton, Massachusetts, announced earnings for the fourth fiscal quarter and the fiscal year ended September 30, 2010. For the three months ended September 30, 2010, the Company reported a net loss of $2.7 million, as compared to net income of $308,000 for the same period last year. For the fiscal year ended September 30, 2010, the Company reported a net loss of $164,000, as compared to net income of $2.7 million for the prior fiscal year. The loss was the result of a non-recurring charge of $5.3 million for the contribution made to the Peoples Federal Savings Bank Charitable Foundation recorded in the fourth quarter of 2010. Because shares had not been issued and outstanding during the entire period, earnings per share have not been reported for the twelve months ended September 30, 2010. On July 6, 2010, the Bank completed its mutual-to-stock conversion and related stock offering with the issuance of 7,141,500 shares (including 529,000 shares issued to the Peoples Federal Savings Bank Charitable Foundation). The Company’s stock began trading on July 7, 2010, on the Nasdaq Capital Market, under the symbol "PEOP". Net interest income for the three months and year ended September 30, 2010 increased to $3.9 million and $14.9 million, respectively, from $3.3 million and $13.9 million, respectively, for the prior year periods.Noninterest income for the three months ended September 30, 2010 increased to $487,000 from $419,000 for the year earlier period.For the year ended September 30, 2010, noninterest income increased to $1.9 million from $1.8 million for year ended September 30, 2009.Noninterest expense increased to $9.0 million, and included a $5.3 million contribution to the Peoples Federal Savings Bank Charitable Foundation for the three months ended September 30, 2010, as compared to $3.2 million for the year earlier period.For the year ended September 30, 2010, noninterest expense increased to $17.1 million as compared to $11.3 million for year ended September 30, 2009. Since September 30, 2009, the Company’s balance sheet has increased by $63.1 million or 13.1%, to $545.9 million. The increase is primarily attributed to the increase in capital from the stock offering. Net loans increased 4.1%. The increase in loans was primarily due to residential and commercial real estate loan demand. Cash and cash equivalents increased by $25.3 million to $113.9 million at September 30, 2010 from $88.6 million at September 30, 2009. This increase was the result of investing a portion of the stock offering proceeds in short-term investments. FHLB borrowings decreased by $25.0 million, or 43.1%, from September 30, 2009.Deposits increased by $24.3 million to $390.8 million at September 30, 2010 from $366.5 million at September 30, 2009. Non-performing assets totaled $3.0 million or 0.55 percent of total assets at September 30, 2010 as compared to $5.7 million or 1.18 percent of total assets at September 30, 2009. Maurice H. Sullivan, Jr., Chairman and Chief Executive Officer of the Company, commented. “We have a dedicated and enthusiastic team here at Peoples Federal. As we work toward implementing a growth strategy, focused on building profitable lending and deposit relationships, we remain committed to serving our communities with the highest level and quality of customer service. Our local charities and neighborhoods will benefit from our support through the $5.3 million donation to the Peoples Federal Savings Charitable Foundation. We appreciate the support expressed by our depositors in the Company’s public offering, and we will work hard to enhance shareholder value for them as we move forward.” Certain statements herein constitute “forward-looking statements” and actual results may differ from those contemplated by these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words like "believe," "expect," "anticipate," "estimate," and "intend" or future or conditional verbs such as "will," "would," "should," "could" or "may." Certain factors that could cause actual results to differ materially from expected results include changes in the interest rate environment, changes in general economic conditions, legislative and regulatory changes that adversely affect the businesses in which Peoples Federal Bancshares, Inc. is engaged and changes in the securities market. The Company disclaims any intent or obligation to update any forward-looking statements, whether in response to new information, future events or otherwise. PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, 2010 September 30, 2009 (unaudited) (In Thousands, except share data) ASSETS Cash and due from banks $ $ Interest-bearing demand deposits with other banks and money market funds Federal funds sold Federal Home Loan Bank – overnight deposit Total cash and cash equivalents Investments in available-for-sale securities (at fair value) Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $3,203 as of September 30, 2010 (unaudited) and $3,204 as of September 30, 2009 Real estate owned - Loans held for sale - Premises and equipment Accrued interest receivable Cash surrender value of life insurance policies Deferred income tax asset, net Other assets Total assets $ $ LIABILITIES AND EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Other liabilities Total liabilities Equity: Preferred stock, $01 par value, 50,000,000 shares authorized, none issued - - Common stock, $0.1, par value, 100,000, 000 shares authorized 7,141,500 shares issued and outstanding 71 - Additional paid in capital Retained earnings Accumulated other comprehensive income 65 Unearned compensation ESOP ) - Total equity Total liabilities $ $ PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Quarter ended September 30, Year ended September 30, (unaudited) (unaudited) (In Thousands) Interest and dividend income: Interest and fees on loans $ Interest on debt securities: Taxable 59 72 Other interest 65 14 30 Dividends on Federal Home Loan Bank stock — — — 23 Total interest and dividend income Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Total interest expense Net interest and dividend income Provision for loan losses — — Net interest and dividend income after provision for loan losses Noninterest income: Customer service fees Net loan servicing (costs) fees ) ) 46 28 Net gain on sales of mortgage loans Net gain on sales of available-for-sale securities — — Income on cash surrender value of life insurance Other income 13 69 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment expense Professional fees Advertising expense 31 36 Data processing expense Deposit insurance expense Charitable Foundation contribution — — Other expense Total noninterest expense (Loss) income before income taxes ) ) Income tax (benefit) expense ) Net (loss) income $ ) $ $ ) $
